           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE COMPLAINT       )
AND PETITION OF DAVE VICKERS,        )
AS OWNER OF THE M/V WAKESETTER       )        Case No. CIV-17-302-KEW
FOR EXONERATION FROM OR              )
LIMITATION OF LIABILITY              )

                          OPINION AND ORDER


     This matter comes before the Court on Petitioner’s Motion to

Realign Parties (Docket Entry #53).       Petitioner asserts that the

parties should be realigned in this action to reflect Claimant’s

initial burden of proof to establish Petitioner’s liability for the

alleged injuries suffered by Claimant.         Effectively, Petitioner

seeks to have Claimant designated as the “Plaintiff” and Petitioner

as the “Defendant” in the trial of this case.

     This Court has, by prior Opinion and Order, established that

Claimant   is   not    entitled      to   a    jury   trial    in     this

limitation/exoneration action.       See Docket Entry #80.    Since this

matter will be tried to the Court, no real purpose is served by

realigning the parties such that a plaintiff and defendant are

identified.     The   action   was   appropriately    filed   under   the

Limitation of Liability Act, 46 U.S.C. § 30501 et seq., with the

vessel and owner of the vessel identified.       Claims were solicited

and Claimant filed an appropriate claim against the vessel.            No

further designation of the parties is necessary.

     Clarifying the burden of proof at trial may assist the

parties. Both litigants have referenced the general progression of
the respective burdens.        Claimant “‘bears the initial burden of

proving negligence,’. . . .”         In re Nagler, 246 F.Supp.3d 648, 656

(E.D.N.Y. 2017)(citations omitted).            The negligence which must be

proved    includes   the     “acts    of    negligence   or     conditions     of

unseaworthiness [which] caused the accident.” In re Aramark Sports

and Entertainment Serv., LLC, 831 F.3d 1264, 1273 (10th Cir.

2016)(citations omitted).       If no negligence is shown, “the inquiry

ends   and   the   district    court    will    typically      issue   an   order

exonerating    the   owner    from     liability.”       Id.      If   Claimant

demonstrates negligence, “the burden shifts to the owner to show

lack of privity or knowledge. . . .               If the owner meets this

burden, the court caps the owner’s liability at the value of the

vessel and pending freight, resolves the claims, and apportions the

fund.”   Id.   If the owner does not establish a lack of privity or

knowledge, “the court denies the limitation petition and the owner

is fully liable as it would have been absent the Limitation Act.”

Id.

       The bench trial of this action will proceed in this fashion.

The burden of proof will initially rest with Claimant, then shift

to Petitioner if negligence is shown.

       IT IS THEREFORE ORDERED that Petitioner’s Motion to Realign

Parties (Docket Entry #53) is hereby DENIED.




                                        2
IT IS SO ORDERED this 27th   day of February, 2019.




                         ______________________________
                         KIMBERLY E. WEST
                         UNITED STATES MAGISTRATE JUDGE




                             3
